Citation Nr: 1412146	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-39 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for service-connected type II diabetes mellitus.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, June 2010, and July 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is not related to active service, to include any noise exposure therein.

2.  The Veteran's service-connected type II diabetes mellitus has not also required regulation of activities.

3.  The Veteran's service-connected disabilities have rendered him unable to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2013).
3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As an initial matter, tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The Veteran was diagnosed with tinnitus in April 2008 VA treatment records.  The current disability element is established.  Holton, 557 F.3d at 1366.  The Veteran's DD-214 Form indicates he received a Combat Action Ribbon and identifies the Veteran's specialty as a Combat Engineer.  Because there is no clear and convincing evidence to rebut the Veteran's account of his combat experience, it must be taken as fact.  38 U.S.C.A. § 1154(b).  The Veteran contends that service connection is warranted for tinnitus due to noise exposure in service, to include noise exposure from his work as a Combat Engineer.  The Veteran also reported noise exposure from aircraft.  Such noise exposure is consistent with his service as a Combat Engineer.  38 U.S.C.A. § 1154(a).  The in-service incurrence element is also established.  Holton, at 1366.  Even when  the combat presumption applies, the nexus element of a service connection claim must be established.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

Service treatment records are absent for any symptoms, treatments, or complaints of tinnitus.  Although there is a notation indicating the Veteran reported "trouble hearing" in 1968 on his separation examination report, the Veteran's ears were found to be clinically normal.  The results of the whisper test were also normal.  

The Veteran himself indicated in his VA audio examinations in both October 2009 and December 2012 that his tinnitus did not begin until many years after service.  Specifically, the earliest date of onset provided by the Veteran was in 2008, which was nearly forty years after separation from service.  

VA examiners also assessed the etiology of the Veteran's tinnitus.  The October 2009 examiner stated the Veteran's tinnitus was not the result of military noise exposure.  The examiner addressed the notation of hearing trouble in the Veteran's service treatment records, explaining that there were no further comments in the service treatment records to clarify the notation and that there was no evidence of any ear related problems or tinnitus in any of the other service treatment records.  In providing a rationale for his opinion, the examiner indicated that the Veteran's symptoms began thirty-nine years after separation from service and that such symptoms could be associated with other underlying medical conditions.  

While the October 2009 examiner's opinion is couched in speculative language, the December 2012 examiner clearly stated that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure.  The December 2012 examiner also noted the forty-year gap in the Veteran's symptomatology and further stated that there "is no scientific evidence to support delayed-onset tinnitus due to noise exposure" per the IOM.  The December 2012 examiner considered the entirety of the Veteran's claims file, including service treatment records with the notation of hearing trouble in 1968, as well as post-service treatment.  Therefore, the examiner provided a conclusion with a supportive rationale, and the December 2012 VA medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the most probative evidence in this case does not show that the Veteran's tinnitus is etiologically related to active duty service.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a nexus between in-service noise exposure and the current tinnitus disability.  The Veteran has not reported onset of symptoms during service or persistently experiencing symptoms since service.  He has not reported that a medical professional has related the tinnitus to in-service noise exposure.  The Veteran does not have the education, training, or experience to qualify as a medical expert.  38 C.F.R. § 3.159(a).  He is considered a lay witness.  The question of whether noise exposure could cause tinnitus decades after the fact is not one that lies within the realm of common lay knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the Veteran's assertions are not competent evidence of a nexus between in-service noise exposure and tinnitus.  The December 2012 medical opinion, which is both competent and credible, indicates that the two are not related, relying on medical research for the conclusion.  The Board places significant probative value on the December 2012 opinion.  The Board finds, therefore, that the preponderance of the evidence is against a nexus between in-service noise exposure and the current tinnitus disability.  Without such a nexus, service connection is not warranted.  Holton, at 1366.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings, and concludes that the criteria for a rating in excess of 20 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Veteran's service-connected type II diabetes mellitus is rated under DC 7913 with a 20 percent rating.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  C.F.R. § 4.119.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id.  In order to receive the next highest rating of 40 percent for type II diabetes mellitus, the evidence must show that he required insulin, restricted diet, and regulation of activities to manage his condition (emphasis added).  Unfortunately, the evidence does not show that all three of these conditions have been necessary to manage his type II diabetes mellitus at any time during the present appeal period. 

The Veteran asserted in his December 2011 VA Form 9 that he did have regulation of activities.  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  A lay person, such as the Veteran, could competently report that he has been told by a medical professional that he should avoid strenuous activities.  Jandreau, 492 F.3d at 1377.  The Veteran has not done so.  He has simply asserted that he has regulation of activities.  

Review of the medical evidence of record does not support his assertion.  

VA medical records from March 2010 show the Veteran was prescribed oral medication to manage his type II diabetes mellitus.  

In May 2010, the Veteran was afforded a VA diabetes mellitus examination.  The Veteran provided a history of his condition, stating he was diagnosed in approximately 2007.  He denied a history of diabetes related hospitalization or surgery, and the examiner noted there were no episodes of hypoglycemia reactions or ketoacidosis.  The Veteran was not found to be restricted in his ability to perform strenuous activities; the examiner did not identify effects on his usual daily activities.  However, the Veteran reported taking oral medication to manage his symptoms and following a restricted diet.  

The Veteran also reported numbness in his hands and arms.  However, a neurologic examination did not show motor loss or sensory loss, and the Veteran was described as neurologically intact with normal sensation.  The examiner explained that the Veteran likely had arthritis of his hands, which contributed to his pain and subsequent employment difficulties.  The examiner also noted the Veteran's erectile dysfunction. 

In February 2011, the Veteran began using insulin to control his type II diabetes mellitus, as reflected in VA treatment records.

In March 2011, the Veteran underwent another VA diabetes mellitus examination.   The Veteran again reported a restricted diet, and there were no episodes of hypoglycemia reactions or ketoacidosis noted.  In addition, the Veteran was not found to be restricted in his ability to perform strenuous activities.  However, at this examination, the Veteran's recent use of insulin was documented.    

The examiner also diagnosed the Veteran with peripheral neuropathy of the upper and lower extremities, erectile dysfunction, onycholysis, and essential hypertension as complications of diabetes mellitus.  The Veteran again reported numbness in his hands.  

VA treatment records from May 2011 document the Veteran's "tremendous improvement" regarding his type II diabetes mellitus, noting the Veteran had achieved a goal Alc of 6.9%.  The Veteran was advised to continue his insulin and oral medication regimen.  The Veteran's condition was described as "well-controlled" in June 2011, and subsequent treatment records note the Veteran would routinely go for walks. 

In December 2012, at a VA examination, the Veteran's diabetic peripheral neuropathy was evaluated, with the examiner noting numbness in the Veteran's upper and lower extremities bilaterally.  

Based on the foregoing, the Board finds that an increased rating for the Veteran's service-connected type II diabetes mellitus is not warranted.  In short, the evidence shows that the Veteran's condition required insulin and restricted diet, but not regulation of activities.  Indeed, at both of the VA examinations for his type II diabetes mellitus, the Veteran was not found to be restricted in his ability to perform strenuous activities.  

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a disability rating greater than 20 percent for type II diabetes mellitus.  The benefit-of-the-doubt doctrine does not apply, and the rating claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's type II diabetes mellitus.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board notes that the Veteran's peripheral neuropathy of the lower extremities and erectile dysfunction have been associated with his type II diabetes mellitus and have been rated separately under the appropriate diagnostic codes.  

Furthermore, the Board will consider the issue of TDIU in a separate section below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Lastly, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111, 118 (2008).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected type II diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria for type II diabetes mellitus contemplate the type of treatment required, restriction in diet, regulation of activities, separate application of other Diagnostic Codes as appropriate for diabetic complications, and the frequency of hospitalization.  The Veteran has not complained of any symptoms or functional impairment not anticipated under DC 7319 or under the appropriate DC's for his diabetic complications.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

The Veteran filed for TDIU in February 2010, following the grant of service connection for peripheral neuropathy of the extremities and erectile dysfunction as secondary to his service-connected diabetes mellitus, type II in a December 2009 rating decision, effective August 1, 2009.  He contended that his diabetes and peripheral neuropathy rendered him unemployable.  

As of August 1, 2009, the Veteran was service connected for posttraumatic stress disorder (PTSD), evaluated at 30 percent disabling, for diabetes mellitus, type II with erectile dysfunction and onycholysis evaluated at 20 percent, for peripheral neuropathy of the bilateral upper and lower extremities evaluated at 10 percent each.  Subsequently, the Veteran's disability ratings for peripheral neuropathy of each extremity have been increased 30 percent each effective December 2012, and his disability rating for PTSD has been increased to 70 percent disabling effective October 31, 2013. 

Therefore, the Veteran's service-connected disabilities have a combined rating of 70 percent from August 31, 2009, 80 percent from December 5, 2012, and 90 percent from October 31, 2013.  Given the bilateral factor and common etiology of the diabetes mellitus, type II and bilateral upper and lower peripheral neuropathy, the Veteran had one disability rated at least 40 percent throughout the period on appeal.  The Board concludes that the schedular criteria for TDIU have been met.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2013); Van Hoose, 4 Vet. App. at 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In his VA Form 21-8940, the Veteran indicated he last worked full-time in April 2010.  He also indicated that he completed two years of high school with no other training or education.  The Veteran reported previous employment as a hair stylist until April 2010.  He also reported being self-employed as a painter from 2007 until approximately 2009.  

In March 2010 VA treatment records, the Veteran reported that he was told by a neurologist he would no longer be able to work in the hair styling profession.  VA treatment records from April 2010 note the Veteran reported constant numbness in his hands and weakness bilaterally.  The Veteran also reported selling his hair styling business because he repeatedly dropped instruments.  

As discussed above, the Veteran's type II diabetes mellitus was evaluated on two separate occasions during VA examinations in May 2010 and March 2011.  Both examiners documented the Veteran's numbness in his hands.   In May 2010, the examiner indicated that Veteran "likely has arthritis of his hands wich [sic] is contributing to his pain in hands and causing employment difficultys [sic]."  The examiner noted the Veteran's arthritis was not related to his type II diabetes mellitus.  Subsequently, in March 2011, the reason listed for the Veteran's unemployment was numbness in his hands.  

The Veteran's peripheral neuropathy of the upper extremities, which has been associated with his type II diabetes mellitus, was also evaluated in December 2012 examinations.  The examiner indicated the Veteran was not unemployable and that the impact of the Veteran's bilateral hand arthritis was the "primary cause of his subjective loss of grip strength and dexterity."  However, the examiner also stated that the Veteran's condition reduced sensation in his hands, causing him to drop objects and have less coordination.  The examiner concluded that the Veteran's loss of motion and incoordination in his hands would limit his ability to work as a hair stylist.  

A November 2013 VA examination for the Veteran's PTSD also noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

Giving the Veteran the benefit of the doubt, the Board finds that a TIDU is warranted due to the Veteran's service-connected disabilities.  The Board recognizes that the Veteran has non-service connected disabilities, particularly arthritis, which the December 2012 examiner found to be the "primary" cause of his loss of grip.  However, the same examiner also stated that the Veteran's numbness in his hands caused him to drop objects and that such incoordination would limit his ability to work as a hair stylist.  Taking into account the Veteran's high school level of education and limited training for hair styling, the Board finds that the evidence of record shows that the Veteran's service-connected disabilities have made him unable to secure or follow a substantially gainful occupation.  Thus, the Board grants a TDIU.

Duties to Notify and Assist

VA has obligations to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the duty to notify was satisfied by September 2009, March 2010, and March 2011 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, statements from the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to a rating in excess of 20 percent for service-connected type II diabetes mellitus is denied. 

Entitlement to a TDIU is granted.



______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


